SULLIVAN, J.
Jack Klein was arrested charged with possession of intoxicating liquor, and found guilty in a magistrate court. The evidence showed that officer making arrest took from Klein’s home a bottle of alleged beer. Chemist who examined same testified that he could not tell with certainty whether or not the liquid was fit for beverage purposes.
On the basis of this testimony Cuyahoga Common Pleas reversed the magistrate court. The state prosecuted error. Court of Appeals held:
1. The liquor which defendant is charged as possessing must be fit for beverage purposes.
2. The testimony in this case is not strong enough to convict on a criminal charge.
Common Pleas affirmed and the magistrate court reversed.